Citation Nr: 1640186	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  12-02 564A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a right knee disability, and if so, whether service connection is warranted?

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a low back disability, and if so, whether service connection is warranted?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from April 1960 to May 1965.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In July 2016, the Veteran had a personal hearing before the undersigned VLJ.


FINDINGS OF FACT

1.  In an unappealed December 2003 decision, the RO denied the claims to service connect the right knee and lumbar spine disabilities.  The evidence associated with the claims folder since this decision relates to unestablished facts necessary to substantiate the Veteran's claim.

2.  In resolving all doubt in his favor, his right knee degenerative arthritis and his lumbar degenerative arthritis are related to his service-connected left knee.


CONCLUSIONS OF LAW

1.  The December 2003 decision denying service connection for right knee and lumbar spine is final.  New and material evidence has been since been received and these claims are reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1100 (2015).

2.  The criteria are met for service connection of degenerative arthritis of the lumbar spine and for degenerative arthritis of the right knee.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, VA rating decisions or Board decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.1100, 20.1103 (2015). A finally disallowed claim may be reopened when new and material evidence with respect to that claim is received.  38 C.F.R. § 3.156.  "New" evidence is evidence not previously submitted to agency decisionmakers.  Evidence is "material" if it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Veteran's claims to service connect a right knee disability and a low back disability were last denied in a December 2003 rating decision, because the preponderance of the evidence did not show a relationship with service.  He did not appeal that decision, and it is now final.  Since then, new evidence dated in May 2009 has been received that more thoroughly explains the relationship between his left knee and his right knee and low back.  Although similar to evidence received in conjunction with the previous claim, this evidence contains explanatory rationale.  The Board finds that this is new and material evidence; the claims are reopened.

The Board notes that it appears that the Veteran's service treatment records (STRs) were uploaded into the Veterans Benefits Management System (VBMS) in December 2014.  Upon review of the STRs, they were date-stamped as received in 1967.  Further, an earlier VA decision from 1970 shows that his STRs were reviewed.  The Veteran has not alleged that his STRs were not a part of the record.   Accordingly, the provisions of 38 C.F.R. § 3.156(c), pertaining to newly acquired service department records, is not for application.

Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 
381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a) (2015).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2015).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v.  West, 11 Vet. App. 509, 512 (1998).

In regard to his service connection claims, the Veteran has been diagnosed with degenerative joint disease of the right knee and has had a total knee arthroplasty, and degenerative arthritis of the lumbar spine.  In support of his claim, a number of his medical providers authored opinions wherein they attributed these diagnoses to the altered gait that is caused by his service-connected left knee.  He obtained another opinion, written in May 2009 by Dr. R., wherein Dr. R. indicated the Veteran's right knee arthritis developed prematurely, due to increased loads on the right knee during ambulation.  He diagnosed the Veteran with repetitive stress injury of the right knee secondary to overexertion and strenuous movements as a result of abnormality of gait.  He also diagnosed multilevel disc joint disruption and nerve root canal stenosis of the lumbar spine, also secondary to overexertion and strenuous movements as a result of abnormality of gait.  Dr. R. noted that most of the Veteran's physicians agreed with this opinion, as revealed by his review of the evidence and the statements authored by other physicians.

The Veteran was given VA examinations, in October 1995, August 2001, and October 2009.  The October 1995 VA examiner found the Veteran's knee problems to be congenital and preexisting, but did not provide an explanation as to how he arrived at that conclusion, which renders it less probative.  The August 2001 VA examiner opined against a relationship to service, noting that both knees were showing the same degree of degeneration, that the back is independent of the knees, and that all the degenerative changes of the knees and back were consistent with his age.  The October 2009 VA examiner indicated he had the same opinion as the August 2001 VA examiner.

The Board finds that the evidence regarding service connection is essentially in equipoise.  The October 2009 and August 2001 VA examination opinions are the same, and indicate that a relationship is less likely; the October 1995 opinion is not adequate for adjudication.  However, the Veteran has submitted multiple positive opinions in favor of the claim, including Dr. R.'s May 2009 report, which explains that there is likely a connection between the left knee and his claimed right knee and low back.  Under these circumstances, the Board finds the evidence is in equipoise; doubt is therefore resolved in his favor and service connection is warranted. 


ORDER

The claims of entitlement to service connection for a right knee disability and for a low back disability are reopened.

Service connection is granted for right knee degenerative arthritis and for lumbar spine degenerative arthritis.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


